Title: To George Washington from Edmund Randolph, 19 April 1794
From: Randolph, Edmund
To: Washington, George


          (Private)
          Dear sirPhiladelphia April 19.
              1794.
          I called upon Mr Monroe, and obtained his promise, to explain
            the manner of his procuring the extract, as it was in truth, without
            my privity and against the rule of the office. But I find, that Mr King was employed in
            the examination of the same books, at the same time; so that in this instance, the want
            of equal measure cannot upon any ground be suspected.
          Your friendly remarks add to the many obligations, which I owe to you; and also present
            an opportunity, which I cannot forego, of unbosoming myself to you without reserve.
          I have often said, I still say—that nothing shall sway me, as nothing has yet swayed
            me, to depart from a long-settled determination, never to attach myself to party. I
            believe, that I might appeal to you, Sir—nay I should not distrust an appeal to any man,
            with whom I have acted, that this determination has been conscientiously pursued. What
            has been the consequence? I know it—that my opinions, not containing any systematic
            adherence to party, but arising solely from my views of right, fall sometimes on one
            side, and sometimes on the other; and the momentary satisfaction, produced by an
            occasional coincidence of sentiment, does not prevent each class from occasionally
            charging me with instability. But I had much rather submit to this tax, than to the more
            painful sensations, which a contrary conduct would excite.
          I am no less apprized, that my connections by friendship, by marriage, by country, and
            by a similitude of opinions, where republicanism and good order meet, with the leaders
            of the southern politicks, give birth to suspicions. But if I
            were here to enumerate the great subjects, which, since the organization of the
            government, have agitated the public mind, it would appear that even those connections
            have not operated upon me, beyond the weight of their reason. They are inestimable to
            me; and while I retain a consciousness of my ability to resist an undue influence, I
            cannot deny the satisfaction, which I feel in maintaining them. And yet, sir, there is
            one fact, of which I beg you to be persuaded; that with them I have no communication on
            matters of government, which I would not have with others: I converse freely, but
            without imparting official intelligence, which is not of an absolutely public nature—I
            commit myself by no opinions—and above all, I shall never attempt to use those persons,
            as engines of any measure, which is a favorite with me. While I was writing this last
            sentence, a question springs up, “what views can I have”? The answer is, peace, liberty
            and good government.
          
          When I contemplate the other party, I see among them men, whom I respect, and who, if
            their duplicity be not extreme, respect me. I see others, who respect no man, but in
            proportion to his subserviency to their wishes. Some of these are well informed, that I
            have opposed in several instances things, which they had at heart. I have no reason to
            suspect Colo. Hamilton of any unkind disposition towards me—he has none on my part with
            relation to himself—Even to your confidential ear have I never disclosed an idea
            concerning him, which he might not hear, and which in many instances and particularly a
            late one he has not heard from my own mouth. But I have reason to suspect others—if you
            pause upon a measure, which they are anxious for, I am supposed to embarrass you with
            considerations of a popular kind.
          But I have said enough—perhaps too much. Suffer me, however, to add one word more, of
            the sincerity of which I ask no other judge than yourself. Your character is an object
            of real affection to me. there is no judgment, no disinterestedness, no prudence, in
            which I ever had equal confidence. I have often indeed expressed sentiments contrary to
            yours. This was my duty, because they were my sentiments. But, sir, they were never
            tinctured by any other motive, than to present to your reflection the misconstructions,
            which wicked men might make of your views, and to hold out to you a truth of infinite
            importance to the United States, that no danger can attend us, as long as the persuasion
            continues, that you are not, and cannot become the head of a party. The people venerate
            you, because they are convinced, that you choose to repose yourself on them. Let me
            intreat you, only to look round the continent, and decide, if there be any other man,
            but yourself, who is bottomed upon the people, independent of party? There is surely
            none; and the inference, which I submit to your candor, is, that the measures, adopted
            by you, should be tried solely by your own pure and unbiassed mind. I have the honor, to
            be dear sir with the most affectionate attachment and respect yr mo. ob. serv.
          
            Edm: Randolph
          
        